Citation Nr: 1527277	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a disability manifested by vision loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to September 1955. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. A Board remand was issued in December 2014, and whereas development could not be completed due to failure to report for a scheduled VA examination, the RO continued denial of the claim. 


FINDING OF FACT

The competent evidence does not demonstrate that a continuing acquired disability manifested by vision loss was present in service or is currently present.  Refractive errors of the eye are not disabilities for which compensation is paid.  No superimposed eye pathology is demonstrated that can be related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a visual disability have not been met. See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655(b) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements          as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi,              18 Vet. App. 112, 120-121 (2004). 

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from July 2009, the RO notified the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). An addendum to this correspondence provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in             Pellegrini prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice in the present case met this standard.

The RO (including through the Appeals Management Center (AMC)) has also complied with the duty to assist the Veteran, including attempting to obtain service treatment records (STRs) which aside from the Veteran's military separation examination are unavailable in this case. The Veteran was notified of alternative sources of evidence that may be used in the absence of such records. Records of private outpatient treatment have also been obtained. Pursuant to the Board's prior remand directive VA Compensation and Pension examination was scheduled in regard to this claim; however, the Veteran did not appear. The Veteran provided personal statements and a lay statement from his spouse. He declined the opportunity for a hearing. There is no indication of any further relevant evidence or information that has not already been obtained. The record is sufficient to decide  the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claim on the merits.

Merits of the Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi,                381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned.  A showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). However, the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered "diseases or injuries" within the meaning of applicable legislation governing the awards of compensation benefits, and hence, do not constitute a disability for VA compensation purposes.

When there is for consideration for service connection an alleged congenital disorder, there is a distinction to be made between whether it constitutes a congenital "defect" or "disease." A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."           See VAOPGCPREC 82-90. It has been recognized that service connection may be granted for congenital disease, provided initially incurred in or aggravated by military service, given that the presumption of soundness is applicable thereto.                Id. See also, Monroe v. Brown, 4 Vet. App. 513, 515 (1993). The presumption of soundness does not apply to congenital defects. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). In O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014) clarification was provided of the scheme distinguishing between congenital defect and disease, finding in concert with existing VA Office of General Counsel opinion precedent that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect." See id. at 1380-81. However, service connection is still permissible for a congenital defect under limited circumstances due to aggravation of the pre-existing condition by superimposed disease or injury. See again, VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 342, 328-29 (2003).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a further preliminary consideration, the Board observes that the Veteran's complete STRs are not of record, and are presumed mostly destroyed in a fire at the National Personnel Records Center (NPRC) in 1973. The available military separation examination has been made of record. In situations, as here, where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). See also, Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus far, all reasonable measures to assist the Veteran in obtaining available medical evidence pertinent to and contemporaneous with his military service have been carried out. The Board further recognizes the concomitant duty to carefully explain the reasons and bases for the instant decision.

Also observed at this time, the Veteran was scheduled for a March 2015 VA Compensation and Pension examination, however, he did not report for that examination. As the examination notice to the Veteran's most recent address of record was not returned as undeliverable, it is presumed that such notice was received. Nor has the Veteran responded to the April 2015 Supplemental Statement of the Case (SSOC) identifying the nonappearance at VA examination as grounds for continuing denial of the claim. Where, as here, a claimant fails to report for a scheduled examination in an original compensation claim without good cause, the claim is to be rated on the evidence of record. See 38 C.F.R. § 3.655(b).  The Board proceeds accordingly.

Reviewing the record, for lack of competent showing of a causal relationship between present visual disability and the Veteran's active military service, the claim must be denied. First and foremost, the specific disability claimed by the Veteran            in this case is that of "vision loss." It is averred by the Veteran's competent statement, and substantiated by statement of his spouse, that he developed this condition after having had continuous and excessive exposure to sun during service in Saudi Arabia, ultimately requiring him to obtain a pair of eyeglasses that were also outfitted with a tint to his field of vision. 

Regarding current presence of vision loss the existence of the same is not                       in question, demonstrated by private treatment records which from the year 2000 onwards indicate diminished visual acuity. Also indicated therein was a clinical assessment of blepharitis. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 225 (32d ed. 2012) (defining blepharitis as "an inflammation of  the eyelids"). As to the specific claimed manifestation of vision loss, by reason of  38 C.F.R. § 3.303(c), this condition is deemed a congenital defect and not subject to the ordinary legal provisions governing service connection, including that under which the presumption of soundness would apply. O'Bryan v. McDonald, supra            at 380-81. Again, service connection is still potentially available if shown aggravation of visual loss by superimposed injury or disease, and the Board has considered that theory. 

To this effect, on the subject of causation, the Veteran's November 1954 military separation examination denotes that he had begun wearing eyeglasses about              six months previously. Vision was measured at this time at 20/20.  This was reported to be uncorrected visual acuity, and the eyes were noted to be normal on examination.  The need for glasses in this situation is unclear.  Moreover, it is not clear exactly where the Veteran obtained the glasses from.  The Veteran does state that the physician who prescribed them advised him that the heat and the sun in Saudi Arabia had caused him to have to wear them.  As noted, the STR's are otherwise not available.  Moreover, an essentially normal eye examination is noted at separation.  There is no evidence showing that the Veteran now has a disability causing vision loss that would be related to sun or heat exposure.  He reportedly has been seen for eye infections, but this has not been attributed to service.  Moreover, to the extent he has a vision change caused by a refractive error, this is not subject to compensation in the absence of superimposed pathology which is not clinically established here.

While the Veteran and his spouse have reported that he has worn glasses since separation from service, this does not provide evidence to grant service connection.  Refractive error may cause the need for glasses and is not subject to compensation as noted.  Attempts to obtain clinical evidence of a chronic acquired eye disorder manifested by vision loss were not successful as the Veteran failed to report for an examination.  Thus, there is no basis in the evidence of record to allow the claim.

The Board has also undertaken to consider all current visual disability in reference to this claim, notwithstanding that only "vision loss" was claimed, including              with regard to the post-service diagnosed blepharitis. See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). There is no indication by available medical records that blepharitis which is an inflammation of the eyelid, first diagnosed            in 2000, had any etiological connection to the Veteran's service more than 40 years preceding the initial diagnosis, nor is there reason to otherwise suggest such casual connection. 

The Board has duly considered the Veteran's lay assertions. While he is clearly competent to allege his lay observation of events from service, and/or symptomatology, his statements alone ultimately do not materially advance            this claim. The alleged excessive exposure to sun and heat is recognized, and accepted as fully competent. However, resolving whether these environmental conditions many years ago were superimposed circumstances that worsened a congenital vision loss or other visual disability is an issue of technical judgment and expertise that would need be addressed and substantiated by medical inquiry.

For these reasons and bases, the Board is denying the claim on appeal.                         The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102. See also, Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


ORDER

Service connection for a disability manifested by vision loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


